Order entered August 7, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00210-CR

                       STEPHEN SHAQUILLE BROOKS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-82826-2013

                                           ORDER
        Appellant’s August 5, 2014 second motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to THIRTY DAYS from the

date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE